Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

 

(Performance-Based Vesting)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the      day of
                , 200   (the “Effective Date”), between Christopher & Banks
Corporation, a Delaware corporation (the “Company”), and
                           (“Employee”).

 

1.             Award.

 

(a)           Shares.  Pursuant to the Christopher & Banks Corporation 2005
Stock Incentive Plan, as amended (the “Plan”), the number of shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”), equal to the
number of Restricted Shares at the Maximum Award Level specified in Exhibit A
(the “Restricted Shares”) shall be issued as hereinafter provided in Employee’s
name subject to certain restrictions thereon.

 

(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement.

 

(c)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.  Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.

 

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

(a)           Performance-Based Forfeiture Restrictions.  Unless or until the
performance criteria described in Exhibit A are met, the Restricted Shares may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of.  Employee shall, for no consideration,
forfeit to the Company all Restricted Shares subject to the Performance-Based
Forfeiture Restrictions (as hereinafter defined) that do not vest in accordance
with Exhibit A.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Shares to the Company upon failure to meet the
performance criteria in Exhibit A are herein referred to as “Performance-Based
Forfeiture Restrictions.”  The Performance-Based Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.

 

(b)           Time-Based Forfeiture Restrictions.  The Restricted Shares may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent then subject to the Time-Based
Forfeiture Restrictions (as hereinafter

 

1

--------------------------------------------------------------------------------


 

defined) and, in the event of termination of Employee’s employment with the
Company or employing subsidiary for any reason other than (i) normal retirement
on or after age sixty-five, (ii) death or (iii) disability, as determined by the
Company or the employing subsidiary, or except as otherwise provided in the
second to last sentence of subsection (c) of this Section 2, Employee shall, for
no consideration, forfeit to the Company all Restricted Shares to the extent
then subject to the Time-Based Forfeiture Restrictions.  The prohibition against
transfer and the obligation to forfeit and surrender Restricted Shares to the
Company upon termination of employment are herein referred to as “Time-Based
Forfeiture Restrictions.”  The Performance-Based Forfeiture Restrictions and the
Time-Based Forfeiture Restricted are collectively referred to herein as the
“Forfeiture Restrictions.”  The Time-Based Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

 

(c)           Lapse of Forfeiture Restrictions.  The Performance-Based
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with, and to the extent provided in, Exhibit A.  The Time-Based Forfeiture
Restrictions shall lapse as to the Issued Restricted Shares (as defined in
Exhibit A) in accordance with the following schedule, provided that Employee has
been continuously employed by the Company (or any wholly owned or majority owned
subsidiary of the Company) from the date of this Agreement through the lapse
date:

 

Lapse Dates

 

Fraction of Total Number of
Issued Restricted Shares as to which
Time-Based Forfeiture Restrictions
Lapse on such Dates

 

 

 

 

 

Date the number of Issued Restricted Shares is first determined in accordance
with Exhibit A

 

1/3

 

 

 

 

 

Second anniversary of the Effective Date

 

1/3

 

 

 

 

 

Third anniversary of the Effective Date

 

1/3

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares or the Issued Restricted Shares (once determined) on
the earlier of (i) the occurrence of a Change in Control (as such term is
defined in Section 10 of  the Plan), or (ii) the date Employee’s employment with
the Company is terminated by reason of death, disability (as determined by the
Company or employing subsidiary) or normal retirement on or after age
sixty-five.  In the event Employee’s employment is terminated for any other
reason, including retirement prior to age sixty-five with the approval of the
Company or employing subsidiary, the Committee which administers the Plan (the
“Committee”) may, in the Committee’s sole discretion, approve the lapse of
Time-Based Forfeiture Restrictions as to any or all Issued Restricted Shares
still subject to such restrictions, such lapse to be effective on the date of
such approval or Employee’s termination date, if later.  If the Employee is not,
and was not during any portion of Employee’s term of employment, obligated to
file reports with respect to the Company’s equity securities pursuant to
Section 16(a) of the Securities Exchange Act of 1934, as amended, the Committee
may delegate its authority to approve the lapse of Time-Based Forfeiture
Restrictions as set forth in the preceding sentence to such designee as the
Committee deems appropriate in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

(d)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall not have voting rights and shall not be entitled to receive dividends. 
Employee shall not have any voting rights and shall not be entitled to receive
any dividends paid by the Company with respect to the Restricted Shares unless
and until they are designated as Issued Restricted Shares (as defined in
Exhibit A); provided that, Employee shall forfeit such rights at such time, if
at all, as the Issued Restricted Shares are forfeited pursuant to the provisions
of this Agreement.  The certificate shall bear a legend evidencing the nature of
the Restricted Shares, and the Company may cause the certificate to be delivered
upon issuance to the Secretary of the Company or to such other depository as may
be designated by the Company as a depository for safekeeping until the
forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the terms of
the Plan and this Agreement.  Upon request of the Committee or its delegate,
Employee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Shares then subject to the Forfeiture Restrictions.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without a legend regarding the
Forfeiture Restrictions in the name of Employee for the shares upon which
Forfeiture Restrictions lapsed.  Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock (whether
subject to restrictions or unrestricted) may be postponed for such period as may
be required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares.  The Company shall not be obligated to
issue or deliver any shares of Common Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or of any regulation of
any governmental authority or any national securities exchange.

 

3.             Income Tax Matters.  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee.  In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, the Employee may elect to satisfy the Employee’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Restricted Shares, by
(i) delivering cash, a check (bank check, certified check or personal check) or
a money order payable to the Company, (ii) having the Company withhold a portion
of the Restricted Shares otherwise to be delivered having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company shares of
Common Stock already owned by the Employee having a Fair Market Value equal to
the amount of such taxes, or (iv) a combination of the methods described above,
as determined by the Committee.  The Company will not deliver any fractional
Restricted Shares but will pay, in lieu thereof, the Fair Market Value of such
fractional Restricted Shares.  The Employee’s election regarding satisfaction of
federal and state income tax withholding obligations must be made on or before
the date that the amount of tax to be withheld is determined.

 

4.             Status of Restricted Shares.  Employee agrees that the Restricted
Shares will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws. 
Employee also agrees that (i) the certificates

 

3

--------------------------------------------------------------------------------


 

representing the Restricted Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel to the Company, constitute a violation
of any applicable securities law and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

 

5.             Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
the Employee, and this Agreement shall not affect in any way the right of the
Company or its subsidiaries to terminate the employment of the Employee.  For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation or a parent or subsidiary corporation of the Company
or any successor corporation.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

 

6.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to a delegate to the extent of such delegation, pursuant to
the terms of the Plan or resolutions adopted in furtherance of the Plan,
including, without limitation, the right to make certain determinations and
elections with respect to the Restricted Shares.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all lawful successors to
Employee permitted under the terms of the Plan.

 

8.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without
reference to the principles of conflicts of laws.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

 

 

 

 

Printed Name:

 

 

5

--------------------------------------------------------------------------------


 

Please Check the Appropriate Item (One of the lines must be checked):

 

              I do not desire the alternative tax treatment provided for in the
Internal Revenue Code Section 83(b).

 

              I do desire the alternative tax treatment provided for in Internal
Revenue Code Section 83(b) and desire that forms for such purpose be forwarded
to me.

 

* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.

 

Please furnish the following information for shareholder records:

 

 

 

 

(Given name and middle initial must

Social Security Number

be used for stock registry)

 

 

 

 

 

 

 

 

Address (Street)

Birth Date

 

Month/Day/Year

 

 

 

 

 

Address (City)

Day phone number

 

 

 

 

 

Address (Zip Code)

 

 

United States Citizen:  Yes       No

 

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Vesting

 

This Exhibit A to the Restricted Stock Agreement (the “Agreement”) contains the
performance criteria for the Performance-Based Forfeiture Restrictions to lapse
with respect to the Restricted Shares.  Capitalized terms used but not defined
herein shall have the same meanings assigned to them in the Plan and the
Agreement.

 

Number of Restricted Shares at Threshold, Target and Maximum Award Levels

 

Award Level

 

Number of Restricted Shares

 

 

 

 

 

Threshold

 

[# of shares at Threshold]

 

Target

 

[# of shares at Target]

 

Maximum

 

[# of shares at Maximum]

 

 

Lapse of Performance-Based Forfeiture Restrictions

 

Except as otherwise provided in Section 2(c) of the Agreement, the
Performance-Based Forfeiture Restrictions will lapse as follows:

 

·                  If Operating Income (as defined below) equals $              
(the “Operating Income Target”): (1) the Performance-Based Forfeiture
Restrictions will lapse with respect to the number of Restricted Shares equal to
the Target Award Level and (2) the number of Restricted Shares equal to the
difference between the Maximum Award Level and the Target Award Level will be
forfeited.

 

·                  If Operating Income equals 80% of the Operating Income
Target: (1) the Performance-Based Forfeiture Restrictions will lapse with
respect to the number of Restricted Shares equal to the Threshold Award Level
and (2) the number of Restricted Shares equal to the difference between the
Maximum Award Level and the Threshold Award Level will be forfeited.

 

·                  If Operating Income equals 120% or more of the Operating
Income Target, the Performance-Based Forfeiture Restrictions will lapse with
respect to the number of Restricted Shares equal to the Maximum Award Level.

 

·                  If Operating Income is below 80% of the Operating Income
Target: (1) no Performance-Based Forfeiture Restrictions will lapse with respect
to any Restricted Shares and (2) the number of Restricted Shares equal to the
Maximum Award Level will be forfeited

 

·                  If Operating Income is more than 80% but less than 100% of
the Operating Income Target, then (1) the Performance-Based Forfeiture
Restrictions will lapse with respect to the number of Restricted Shares that is
linearly interpolated between the Threshold Award Level and the Target Award
Level based on Operating Income as compared to

 

7

--------------------------------------------------------------------------------


 

Operating Income Target and (2) the number of Restricted Shares equal to the
difference between the Maximum Award Level and the interpolated share number
will be forfeited.

 

·                  If Operating Income is more than 100% but less than 120% of
the Operating Income Target, then (1) the Performance-Based Forfeiture
Restrictions will lapse with respect to the number of Restricted Shares that is
linearly interpolated between the Target Award Level and the Maximum Award Level
based on Operating Income as compared to Operating Income Target and (2) the
number of Restricted Shares equal to the difference between the Maximum Award
Level and the interpolated share number will be forfeited.

 

The number of Restricted Shares for which the Performance-Based Forfeiture
Restrictions lapse in accordance with the performance criteria described above
shall be referred to in the Agreement as the “Issued Restricted Shares.”

 

As used herein, “Operating Income” shall mean income before interest and taxes
determined in accordance with Generally Accepted Accounting Principles (“GAAP”)
but prior to accruing expense for any Awards paid under the 2006 Senior
Executive Incentive Plan or any other bonuses paid by the Company during the
fiscal year and excluding the impact (whether positive or negative) thereon of
any change in accounting standards or extraordinary items.

 

Chief Financial Officer Certification Required as Condition to Vesting

 

The Chief Financial Officer shall certify in writing to the Committee the
Operating Income for the fiscal year ended February 28, 2009.

 

No Fractional Shares

 

To the extent the Performance-Based Forfeiture Restrictions lapse pursuant to
this Exhibit A with respect to a number of shares of Common Stock that is not a
whole number, then the number of Issued Restricted Shares shall be rounded down
to the nearest whole number.

 

8

--------------------------------------------------------------------------------

 

 

 